 
 
I 
108th CONGRESS
2d Session
H. R. 4980 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Ose (for himself, Mr. DeLay, Mr. Doolittle, Mr. Gallegly, Mr. Gary G. Miller of California, Mr. Sessions, Mr. Hobson, Mr. Rohrabacher, Mr. Gibbons, Mr. Neugebauer, Mr. Baker, Mr. Smith of Texas, Mr. Duncan, Mr. McKeon, Mr. Hyde, Mr. Souder, Mr. Osborne, Mr. Cannon, and Mr. Radanovich) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to arrange for the carving of the figure of former President Ronald Reagan on Mount Rushmore National Memorial, and for other purposes. 
 
 
1.Figure of former President Ronald Reagan on Mount Rushmore National Memorial 
(a)AuthorizationThe Secretary of the Interior, acting through the Director of the National Park Service, shall arrange for the carving of the figure of former President Ronald Reagan on Mount Rushmore National Memorial. 
(b)DonationsThe Secretary of the Interior, acting through the Director of the National Park Service, shall solicit, accept, and deposit in the fund established under subsection (c) donations from non-Federal sources for carrying out this section. 
(c)Fund in the treasury 
(1)In generalThere is created in the Treasury a fund which shall be available to the Secretary of the Interior, acting through the Director of the National Park Service, for carrying out this section. The fund shall consist of— 
(A)amounts deposited under subsection (b); 
(B)interest and proceeds received under paragraph (2); and 
(C)obligations obtained under paragraph (3). 
(2)Deposits and creditsThe Secretary of the Treasury shall credit to the fund the interest on, and the proceeds from sale or redemption of, obligations held in the fund. 
(3)ObligationsThe Secretary of the Treasury shall invest any portion of the fund that, as determined by the Secretary of the Interior, acting through the Director of the National Park Service, is not required to meet current expenses. Each investment shall be made in an interest bearing obligation of the United States or an obligation guaranteed as to principal and interest by the United States that, as determined by the Secretary of the Interior, acting through the Director of the National Park Service, has a maturity suitable for the fund. 
(4)AbolitionUpon the final settlement of the accounts of the fund, the Secretary of the Treasury shall submit to the Congress draft legislation (including technical and conforming provisions) for the abolition of the fund. 
(d)Costs provided or reimbursed by non-Federal sourcesAll costs associated with carrying out this section, including the cost of carving the figure of former President Ronald Reagan on Mount Rushmore National Memorial and other administrative costs, shall be provided or reimbursed by non-Federal sources.   
 
